DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.

Claim Interpretation


Claim 1 recites the property limitation “having a property that real part µ’ of permeability is 1.45 or more, tan δµ is 0.1 or less, tan δε is 0.05 or less at a measuring frequency of 2 GHz, when a magnetic powder composite is prepared by adding 5 parts by mass of one or more elements selected from the carboxylic acid or its anhydride, the aromatic carboxylic acid ester, and the derivative thereof to 100 parts by mass of the metal magnetic powder, and 30 vol% of the magnetic powder composite is contained in a thermoplastic resin in which the tan δε is 0.05 or less at 1 MHz specified in IEC 60250 or JIS C 2138: 2007” in ln 6-12.  Claim 3 recites the property limitation “having a property that real part µ’ of permeability is 1.45 or more, tan δµ is 0.1 or less, tan δε is claims 1 and 3, respectively.   
The same page of the response also clarifies that “the only two components of the magnetic powder composite are (1) the “metal magnetic powder” (referred to as “metal magnetic powder component” below); and (2) the “one or more elements selected from carboxylic acid or its anhydride, aromatic carboxylic acid ester, and a derivative thereof, and having a molecular weight of 500 or less and a carbon number of from 4 to 30, as a coating materia!” (referred to as “carboxylic acid component” below)”.  Therefore, the resin employed in the aforementioned property limitation is not considered to be a positively recited component in the magnetic powder composite but rather recites a means for testing magnetic properties, as discussed above.  The magnetic powder composite is understood to consist of only two components, (1) and (2), as stated by applicant and discussed above. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/578411 (hereinafter 411). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping magnetic powder composites consisting of metal magnetic powders coated with phthalic acid. Phthalic acid has a molecular weight (MW) of 166.14 and a carbon number of 8, which falls completely within the instantly claimed ranges of a MW of 500 or less and a carbon number of 4 to 30. The magnetic composites are dispersed in overlapping polyarylene resin matrices and used in the same antennas.  The 411 claims teach 27.5 vol% magnetic powder which is so close as to constitute an overlap with the instantly claimed amount of 30 vol%.  See MPEP 2144.05(I), cited above which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. The 411 magnetic powder composites have real permeability and tan δµ that fall completely within the instantly claimed ranges and the same tan δε, when tested under closely overlapping conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 7, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/552415 (hereinafter 415). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping magnetic powder composites consisting of overlapping metal magnetic powders coated with overlapping carboxylic acids and anhydrides. The carboxylic component is selected from phthalic acid (MW 166.14, carbon number 8), maleic acid (MW 116.1, carbon number 4), phthalic anhydride (MW 148.1, carbon number 8) and maleic anhydride (MW 98.06, carbon number 4), which all fall within the instantly claimed ranges of a molecular weight of 500 or less and a carbon number of from 4 to 30.  The magnetic powder composites are dispersed in overlapping resins and used in the same antenna devices.  The 415 magnetic powder composite has real permeability and δµ that fall within the instantly claimed ranges and the same tan δε, when tested under the same conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 5, filed 1/14/21, with respect to Gay have been fully considered and are persuasive.  Gay teaches polystyrene maleic anhydride which as a molecular weight (MW) of about 1900, which is higher than the claimed range of 500 or less.  
Therefore, the 103 rejection of claims 1-3 and 7 as obvious over Gay has been withdrawn. 

Applicant’s arguments, see pages 5-6, filed 1/14/21, with respect to Yoshihara have been fully considered and are persuasive.  Applicant has clarified that ‘By virtue of the “consisting of” transitional phrase, the only two components of the magnetic powder composite are (1) the “metal magnetic powder” (referred to as “metal magnetic powder component” below); and (2) the “one or more elements selected from carboxylic acid or its anhydride, aromatic carboxylic acid ester, and a derivative thereof, and having a molecular weight of 500 or less and a carbon number of from 4 to 30”.  Yoshihara requires additional components, particularly resin, in the magnetic powder composite. Also see the claim interpretation set forth in item #3, above.
Therefore, the 103 rejection of claims 1-3 and 7-10 as obvious over Yoshihara has been withdrawn. 

Applicant's arguments filed 7/7/20, regarding the double patenting rejections, have been fully considered but they are not persuasive. Applicant argues that “In view of the claim amendments, reconsideration and withdrawal of the rejections are respectfully requested”.  The most recent amendments to claims further limit the carboxylic acid, anhydride and/or derivatives thereof to materials “having a molecular weight of 500 or less and a carbon number of from 4 to 30, as a coating material”.  
The claims of 411 recite phthalic acid as the coating on the metal magnetic powder.  Phthalic acid has a molecular weight (MW) of 166.14 and a carbon number of 8.  
Therefore, the provisional obviousness double patenting rejection of claims 1-3 and 8-10 as obvious over the claims of 411 stands. 
The claims of 415 recite a carboxylic acid, anhydride or derivative thereof as the coating on the metal magnetic powder.  The carboxylic component is selected from phthalic acid (MW 166.14, carbon number 8), maleic acid (MW 116.1, carbon number 4), phthalic anhydride (MW 148.1, carbon number 8) and maleic anhydride (MW 98.06, carbon number 4), which all fall within the instantly claimed ranges of a molecular weight of 500 or less and a carbon number of from 4 to 30.  
Therefore, the provisional obviousness double patenting rejection of claims 1-3, 7, 9 and 10 as obvious over the claims of 415 stands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734